EXHIBIT 10.1

 

SEATTLE GENETICS, INC.

 

CONSULTING AND SEVERANCE AGREEMENT

 

This Consulting and Severance Agreement (the “Agreement”) is entered into as of
August 22, 2005 (the “Effective Date”) by and between Seattle Genetics, Inc.
(the “Company”) and Tim J. Carroll (“Consultant”).

 

WHEREAS, Consultant has been employed as the Company’s Chief Financial Officer;

 

WHEREAS, the Company and Consultant have mutually agreed to terminate
Consultant’s employment relationship and to begin a consulting relationship on
the terms set forth below;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the receipt
and sufficiency of which are hereby acknowledged, the Company and Consultant
hereby agree as follows:

 

1. Termination of Employment and Consulting Relationship. The effective date of
the termination of Consultant’s employment with the Company shall be October 3,
2005 (the “Termination Date”). Consultant shall, until otherwise directed by the
Company, continue to perform all of his regular job duties and responsibilities
for the Company through the Termination Date and continue to comply with all
Company policies and procedures. The Company shall pay to Consultant all salary,
wages, accrued and unused vacation through the Termination Date and any and all
other benefits due to Consultant with respect to his employment, except bonus
payments to Consultant which are provided for in Section 2 below. Beginning
October 4, 2005, in consideration for the release of claims set forth in Section
4 below and other obligations and benefits under this Agreement, Consultant will
provide consulting services (the “Services”) at a full-time capacity for three
(3) months through January 3, 2006 and then at half-time capacity for one (1)
month from January 4, 2006 through February 3, 2006 as set forth in Section 3 of
this Agreement.

 

2. Consideration. In consideration for the release of claims set forth in
Section 4 below and other obligations under this Agreement, including the
provision of the Services during the periods set forth above, and provided that
Consultant does not revoke his execution of this Agreement during the Revocation
Period described in Section 5 below, the Company agrees to provide to Consultant
the following benefits following the Termination Date: (a) the Company will
enter into a consulting arrangement with Consultant under the terms and
conditions set forth in Section 3 below; (b) continued health insurance benefits
(through COBRA) from the Termination Date through May 30, 2006; and (c) the
bonus normally payable to Consultant as if Consultant worked full-time during
2005, using an earned rate of one hundred percent (100%) at the thirty percent
(30%) threshold for the Chief Financial Officer position with such bonus paid at
the same time as the Company pays bonuses to the other executives in the
Company.

 

3. Consulting Arrangement.

 

(a) Fees and Options. As consideration for the Services to be provided by
Consultant and other obligations, the Company will compensate Consultant at the
rate of $19,066.68 per month during the three (3) month period that Services are
provided on a full-time basis from October 4, 2005 through January 3, 2006, and
at the rate of $9,533.34 per month during the one (1) month period that Services
are provided on a half-time basis from January 4, 2006 through February 3, 2006.
In addition, Consultant’s options for the Company’s common stock outstanding at
the date of this Agreement shall continue to vest during Consultant’s
performance of Services in accordance with the terms of the Company’s 1998 Stock
Option Plan and Consultant’s stock option agreements.



--------------------------------------------------------------------------------

(b) Expenses. Effective as of October 3, 2005, Consultant shall not be
authorized to incur on behalf of the Company any expenses exceeding $1,500.00
without the prior written consent of the Company’s President and Chief Executive
Officer. As a condition to receipt of reimbursement, Consultant shall be
required to submit to the Company reasonable evidence that the amount involved
was expended and related to Services provided under this Agreement.

 

(c) Term. Consultant shall serve as a consultant to the Company on an “at will”
basis from October 4, 2005 through February 3, 2006.

 

(d) Independent Contractor. Consultant’s relationship with the Company beginning
October 4, 2005 will be that of an independent contractor and not that of an
employee. Consultant will not be eligible for any employee benefits except as
set forth in this Agreement, nor will the Company make deductions for taxes from
consulting fee payments made to Consultant pursuant to this Section 3, which
will be Consultant’s responsibility. Consultant agrees to indemnify and hold the
Company harmless from any liability for, or assessment of, any such taxes
imposed on the Company by relevant taxing authorities. Consultant will have no
authority to enter into contracts that bind the Company or create obligations on
the part of the Company without the prior written authorization of the Company.

 

(e) Supervision of Consultant’s Services. All services to be performed by
Consultant, including but not limited to the Services, will be as agreed between
Consultant and the Company’s President and Chief Executive Officer. Consultant
shall use Consultant’s best efforts to perform the Services in a manner
satisfactory to the Company.

 

(f) Conflicts with this Agreement. Consultant represents and warrants that he is
not under any pre-existing obligation in conflict or in any way inconsistent
with the provisions of this Agreement. Consultant warrants that Consultant has
the right to disclose or use all ideas, processes, techniques and other
information, if any, which Consultant has gained from third parties, and which
Consultant discloses to the Company in the course of performance of this
Agreement, without liability to such third parties. Consultant represents and
warrants that Consultant has not granted any rights or licenses to any
intellectual property or technology that would conflict with Consultant’s
obligations under this Agreement. Consultant will not knowingly infringe upon
any copyright, patent, trade secret or other property right of any former
client, employer or third party in the performance of the services required by
this Agreement.

 

4. Release of Claims. In exchange for the consideration provided under this
Agreement, Consultant and his successors and assigns hereby fully and forever
release and discharge the Company, any of its subsidiaries or related companies,
any Company-sponsored employee benefit plan in which Consultant participates and
any of their officers, directors, trustees, stockholders, agents, employees,
investors, stockholders, administrators, and their successors and assigns from
any claim, duty, obligation or cause of action relating to any matters of any
kind, whether known or unknown, suspected or unsuspected, that Consultant may
possess arising from any omissions, acts or facts that have occurred up until
and including the date of this Agreement, including, without limitation:

 

(a) any and all claims relating to or arising from Consultant’s employment
relationship with the Company and termination of that relationship;

 

(b) any and all claims relating to, or arising from, Consultant’s right to
purchase, or actual purchase of shares of stock of the Company;

 

(c) any and all claims for personal injury, wrongful discharge of employment,
breach of contract (both express and implied), breach of a covenant of good
faith and fair dealing (both express and implied), negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
negligent or intentional interference with contract or prospective economic
advantage and defamation;

 

-2-



--------------------------------------------------------------------------------

(d) any and all claims for violation of any federal, state or local statute,
including, but not limited to the Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Older Workers’ Benefits Protection
Act, the Employee Retirement Income Security Act, the Workers Retraining and
Notification Act, and the Rev. Code of Washington Sections 49.45.010 et. seq.
and 49.60.010 et. seq.;

 

(e) any and all claims arising out of any other state, federal or local laws and
regulations relating to employment or employment discrimination; and

 

(f) any and all claims for attorney’s fees and costs.

 

Excepted from the above release are Consultant’s rights of indemnity under
applicable law, the Indemnification Agreement described in Section 7 below,
and/or the bylaws or certificate of incorporation of the Company as a former
officer of the Company. Consultant and the Company agree that the release set
forth in this Section 4 shall be and shall remain in effect as a complete
general release as to the matters released. This release does not extend to any
obligations incurred under this Agreement or to any rights or claims that may
arise after the Effective Date.

 

5. Acknowledgement of Waiver of Claims under ADEA. Consultant acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing
and voluntary. Consultant and the Company agree that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date. Consultant acknowledges that the consideration given for this
Agreement is in addition to anything of value to which Consultant was already
entitled. Consultant further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days in which to consider this Agreement;
(c) he has seven (7) days following executing this Agreement to revoke this
Agreement (the “Revocation Period”); and (d) this Agreement shall not be
effective until the Revocation Period has expired. Any revocation should be in
writing and delivered to Kirsten Smith at the Company by close of business on
the seventh (7th) day from the date that Consultant signs this Agreement. Unless
revoked in accordance with this Section 5, the Agreement will become final and
irrevocable on the eighth (8th) day following execution of this Agreement.

 

6. Confidentiality Agreement. Consultant represents and warrants that he has not
breached his obligations to the Company under the terms of the Proprietary
Information and Inventions Agreement previously entered into between Consultant
and the Company (the “Proprietary Agreement”). Consultant shall continue to
maintain the confidentiality of all confidential and proprietary information of
the Company as provided by the Proprietary Agreement, which agreement shall
remain in effect pursuant to its terms.

 

7. Indemnification Agreement. The Indemnification Agreement by and between the
Company and Consultant dated January 2001 and attached hereto as Exhibit A shall
remain in effect following the date of this Agreement in accordance with the
terms of such Indemnification Agreement. The Company will provide Consultant
indemnification pursuant to the Indemnification Agreement and the Company’s
certificate of incorporation and bylaws, to the fullest extent authorized or
permitted by law. The Company further agrees that with respect to the period of
time in which Consultant was an officer of the Company, Consultant shall
continue to be covered by any director and officer insurance policies that the
Company may have in place from time to time in accordance with Section 7 of the
Indemnification Agreement.

 

-3-



--------------------------------------------------------------------------------

8. Miscellaneous.

 

(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties.

 

(b) Sole Agreement. This Agreement constitutes the sole agreement of the parties
and supersedes all oral negotiations and prior writings with respect to the
subject matter hereof, but excluding any existing stock option agreements, the
Proprietary Agreement and the Indemnification Agreement.

 

(c) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or forty-eight
(48) hours after being deposited in the regular mail as certified or registered
mail (airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice.

 

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Washington, without
giving effect to the principles of conflict of laws.

 

(e) Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, said
provision may be modified by the court to the extent necessary to render it
enforceable and the remainder of this Agreement shall continue in full force and
effect.

 

(f) Effective Date. This Agreement is effective after it has been signed by both
parties and when eight (8) days have passed since Consultant has signed the
Agreement, unless revoked by Consultant within seven (7) days after the date the
Agreement was signed by Consultant.

 

(g) Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

(h) Press Release. Company will coordinate with Consultant regarding the press
release and related regulatory filings announcing Consultant’s Termination Date
and transition and Consultant shall approve of any such press release or
publication; provided, that, Consultant may not unreasonably withhold such
approval or prevent Company from satisfying any regulatory or legal obligations.

 

(h) Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the parties
hereto. The parties acknowledge that:

 

They have read this Agreement;

 

They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

They understand the terms and consequences of this Agreement and of the releases
it contains, and

 

They are fully aware of the legal and binding effect of this Agreement.

 

-4-



--------------------------------------------------------------------------------

Consultant acknowledges and agrees that he has been given at least twenty-one
(21) days to decide whether to sign this Agreement, and has signed it only after
full reflection and analysis. Consultant further acknowledges that Consultant
has been encouraged to obtain an attorney’s independent counsel and advice, and
that Consultant has read and understands the complete Agreement. By signing this
Agreement prior to the expiration of the twenty-one (21) day period set forth in
Section 5 herein, Consultant acknowledges and agrees that he had adequate time
and opportunity to fully consider his rights and this release of them.

 

(i) Continuing Representations. Consultant expressly acknowledges and agrees
that, if requested to do so by the Company, he will sign a Continuing
Representations Certificate, in the form provided by the Company, on the
Termination Date, reaffirming each of the waivers, releases, warranties and
representations contained in this Agreement as of such date and that
Consultant’s rights continue to be as defined by the terms of this Agreement as
of such date.

 

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

The parties have executed this Agreement on the respective dates set forth
below.

 

COMPANY: SEATTLE GENETICS, INC. By:  

/s/ Clay B. Siegall

--------------------------------------------------------------------------------

Its:   President and CEO Address:   21823 30th Drive SE     Bothell, WA 98021
Date:   August 22, 2005 CONSULTANT: Tim J. Carroll

/s/ Tim J. Carroll

--------------------------------------------------------------------------------

Signature Address:   21823 30th Drive SE     Bothell, WA 98021 Date:   August
22, 2005